Exhibit 10.1

MODIFICATION AGREEMENT

This MODIFICATION AGREEMENT (this “Agreement”) is entered into as of October 30,
2013, between Guidance Software, Inc., a Delaware corporation, with an address
of 1055 E. Colorado Blvd., Pasadena, CA 91106 (the “Borrower”) and Bank of the
West, a California banking corporation with an address of 2527 Camino Ramon, San
Ramon CA 94583 (the “Lender”).

WHEREAS, the Lender has made a loan to the Borrower (the “Loan”);

WHEREAS, The Loan is evidenced by that certain Line of Credit Note, Dated
July 12, 2012 (as previously amended, modified or supplemented, the “Note”), by
the Borrower in favor of the Lender which matures June 30, 2014 (the “Expiration
Date”);

WHEREAS, in connection with the Loan, Guidance Software, Inc. entered into 1)
that certain Loan and Security Agreement, dated July 12, 2012 (as previously
amended, modified or supplemented, the “Guidance Software, Inc. Loan
Agreement”), in favor of the Lender;

WHEREAS, pursuant to the Guidance Software, Inc. Loan Agreement, Guidance
Software, Inc. granted the Lender a first priority security interest in and lien
on the personal property described therein (the “Guidance Software Personalty”);

WHEREAS, the Guidance Software, Inc. Loan Agreement, and the Line of Credit Note
and all other documents and instruments executed in connection with or relating
to the Loan are referred to herein, collectively, as the “Loan Documents”; and
the Guidance Software, Inc. Personalty and all other collateral granted to the
Lender to secure the Loan is referred to herein, collectively, as the
“Collateral”;

WHEREAS, the Borrower has requested and the Lender has agreed to amend certain
of the covenants applicable to the Loan;

WHEREAS, the Borrower and the Lender have agreed to modify the Loan and the Loan
Documents in accordance with the terms of this Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Lender and the Borrower mutually agree as
follows:

1. MODIFICATION AGREEMENT

1.1. Recitals and Representations Accurate. The above recitals are hereby made a
part of this Agreement and the Borrower acknowledges and agrees that each of the
recitals is true and correct.

1.2. Ratification. All of the terms, covenants, provisions, representations,
warranties, and conditions of the Loan Documents, as amended or modified hereby,
are ratified, acknowledged, confirmed, and continued in full force and effect as
if fully restated herein.

1.3. Collateral. The Borrower confirms and ratifies its continuing mortgage,
pledge, assignment, and/or grant of security interest in and lien on the
Collateral to and in favor of the Lender as set forth in the Loan Documents.

 

LOGO [g623068g87i20.jpg]



--------------------------------------------------------------------------------

1.4. Modification of Material Notices: Section 4.13 of the Loan Agreement is
deleted in its entirety and the following is substituted in lieu thereof:

Borrower shall give the Lender prompt written notice of any and all
(i) litigation, arbitration or administrative proceedings to which Borrower is a
party and in which the claim or liability exceeds $500,000.00 or which affects
the Collateral; (ii) other matters which have resulted in, or might result in a
material adverse change in the Collateral or the financial condition or business
operations of Borrower, and (iii) any enforcement, cleanup, removal or other
governmental or regulatory actions instituted, completed or threatened against
Borrower or any of its properties.

1.5. Modification of Definitions and/or Financial Covenants: Section 4.15(b) of
the Loan Agreement is deleted in its entirety and the following is substituted
in lieu thereof:

Minimum Cash and Securities. Borrower shall maintain unrestricted cash, and
Marketable Securities in an amount of not less than $15,000,000.00, as measured
at each fiscal quarter end, for the period commencing July 1, 2013 through
June 30, 2014, and $12,500,000.00 thereafter.

1.6. Modification of Definitions and/or Financial Covenants: Section 4.15(e) of
the Loan Agreement is deleted in its entirety and the following is substituted
in lieu thereof:

Year to Date Losses. Borrower shall not allow Year to Date Loss to exceed
$11,800,000.00 for the quarter ending September 30, 2013, $13,200,000.00 for the
quarter ending December 31, 2013 and $5,000,000.00 for the quarter ending
March 31, 2014, and each quarter thereafter. For the purposes of this section,
“Year to Date Loss” shall mean Net Income after taxes plus stock compensation
expense plus non-cash charges related to amortization of intangibles, measured
for the fiscal year to date.

1.7. Modification of Loans and Advances: Section 4.18 of the Loan Agreement is
deleted in its entirety.

1.8. Modification of Investments: Section 4.19 of the Loan Agreement is deleted
in its entirety.

1.9. Modification of Judgment Default: Section 5.1(k) of the Loan Agreement is
deleted in its entirety and the following is substituted in lieu thereof:

A final, non-appealable judgment or judgments for the payment of money shall be
rendered against the Borrower or any guarantor of the Obligation, and any such
judgment shall remain unsatisfied and in effect for any period of thirty
(30) consecutive days without a stay of execution except for judgments issued in
the ordinary course of business not to exceed $500,000.00 in any fiscal year.

1.10. Representations and Warranties. The Borrower hereby represents and
warrants to the Lender that:

 

  (a) The person executing this Loan Agreement is duly authorized to do so and
to bind the Borrower to the terms hereof;

 

  (b) Each of the Loan Documents is a valid and legal binding obligation of the
Borrower, enforceable in accordance with its terms, and is not subject to any
defenses, counterclaims, or offsets of any kind;

 

  (c) All financial statements delivered to the Lender were true, accurate and
complete, in all material respects, as of the date of delivery to the Lender;

 

  (d) Since the date of the Loan Documents there has been no material adverse
change in the condition, financial or otherwise, of the Borrower, except as
disclosed to the Lender in writing;

 

LOGO [g623068g87i20.jpg]



--------------------------------------------------------------------------------

  (e) There exists no action, suit, proceeding or investigation, at law or in
equity, before any court, board, administrative body or other entity, pending or
threatened, affecting the Borrower or its property, wherein an unfavorable
decision, ruling or finding would materially adversely affect the business
operations, property or financial condition of the Borrower; and

 

  (f) Except as disclosed to the Lender, there exists no event of default, or
other circumstance that with the passage of time or giving of notice or both
will become an event of default, under any of the Loan Documents.

1.11. Interest, Fees, Costs and Expenses. The Borrower shall, simultaneously
with the execution of this Agreement, pay to the Lender all accrued interest
owing on the Loan as of the date of this Agreement together with all fees, costs
and expenses due and owing to the Lender by the Borrower under the Loan
Documents.

2. MISCELLANEOUS

2.1. Release of the Lender. The Borrower hereby confirms that as of the date
hereof it has no claim, set-off, counterclaim, defense, or other cause of action
against the Lender including, but not limited to, a defense of usury, any claim
or cause of action at common law, in equity, statutory or otherwise, in contract
or in tort, for fraud, malfeasance, misrepresentation, financial loss, usury,
deceptive trade practice, or any other loss, damage or liability of any kind,
including, without limitation, any claim to exemplary or punitive damages
arising out of any transaction between the Borrower and the Lender. To the
extent that any such set-off, counterclaim, defense, or other cause of action
may exist or might hereafter arise based on facts known or unknown that exist as
of this date, such set-off, counterclaim, defense and other cause of action is
hereby expressly and knowingly waived and released by the Borrower. The Borrower
acknowledges that this release is part of the consideration to the Lender for
the financial and other accommodations granted by the Lender in this Agreement.

2.2. Costs and Expenses. The Borrower shall pay to the Lender on demand any and
all costs and expenses (including, without limitation, reasonable attorneys’
fees and disbursements, court costs, litigation and other expenses) incurred or
paid by the Lender in establishing, maintaining, protecting or enforcing any of
the Lender’s rights or any of the obligations owing by the Borrower to the
Lender, including, without limitation, any and all such costs and expenses
incurred or paid by the Lender in defending the Lender’s security interest in,
title or right to, the Collateral or in collecting or attempting to collect or
enforcing or attempting to enforce payment of the Loan.

2.3. Indemnification. The Borrower shall indemnify, defend and hold the Lender
and its directors, officers, employees, agents and attorneys (each an
“Indemnitee”) harmless against any claim brought or threatened against any
Indemnitee by the Borrower or any guarantor or endorser of the obligations of
the Borrower to the Lender, or any other person (as well as from attorneys’ fees
and expenses in connection therewith) on account of the Lender’s relationship
with the Borrower, or any guarantor or endorser of the obligations of the
Borrower to the Lender (each of which may be defended, compromised, settled or
pursued by the Lender with counsel of the Lender’s election, but at the expense
of the Borrower), except for any claim arising out of the gross negligence or
willful misconduct of the Lender. The within indemnification shall survive
payment of the obligations of the Borrower to the Lender, and/or any
termination, release or discharge executed by the Lender in favor of the
Borrower.

2.4. Severability. If any provision of this Agreement or portion of such
provision or the application thereof to any person or circumstance shall to any
extent be held invalid or unenforceable, the remainder of this Agreement (or the
remainder of such provision) and the application thereof to other persons or
circumstances shall not be affected thereby.

2.5. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original, but all of which shall constitute but one
agreement.

 

LOGO [g623068g87i20.jpg]



--------------------------------------------------------------------------------

2.6. Complete Agreement. This Agreement and the other Loan Documents constitute
the entire agreement and understanding between and among the parties hereto
relating to the subject matter hereof, and supersedes all prior proposals,
negotiations, agreements and understandings among the parties hereto with
respect to such subject matter.

2.7. Binding Effect of Agreement. This Agreement shall be binding upon and inure
to the benefit of the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto, and shall remain
in full force and effect (and the Lender shall be entitled to rely thereon)
until released in writing by the Lender. The Lender may transfer and assign this
Agreement and deliver the Collateral to the assignee, who shall thereupon have
all of the rights of the Lender; and the Lender shall then be relieved and
discharged of any responsibility or liability with respect to this Agreement and
the Collateral. Except as expressly provided herein or in the other Loan
Documents, nothing, expressed or implied, is intended to confer upon any party,
other than the parties hereto, any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

2.8. Further Assurances. The Borrower will from time to time execute and deliver
to the Lender such documents, and take or cause to be taken, all such other
further action, as the Lender may request in order to effect and confirm or vest
more securely in the Lender all rights contemplated by this Agreement
(including, without limitation, to correct clerical errors) or to vest more
fully in or assure to the Lender the security interest in the Collateral or to
comply with applicable statute or law and to facilitate the collection of the
Collateral (including, without limitation, the execution of stock transfer
orders and stock powers, endorsement of promissory notes and instruments and
notifications to obligors on the Collateral). To the extent permitted by
applicable law, the Borrower authorizes the Lender to file financing statements,
continuation statements or amendments without the Borrower’s signature appearing
thereon, and any such financing statements, continuation statements or
amendments may be signed by the Lender on behalf of the Borrower, if necessary,
and may be filed at any time in any jurisdiction. The Lender may at any time and
from time to time file financing statements, continuation statements and
amendments thereto which contain any information required by the Uniform
Commercial Code of California as amended from time to time (the “Code”) for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including whether the Borrower is an organization, the
type of organization and any organization identification number issued to the
Borrower. The Borrower agrees to furnish any such information to the Lender
promptly upon request. In addition, the Borrower shall at any time and from time
to time take such steps as the Lender may reasonably request for the Lender
(i) to obtain an acknowledgment, in form and substance satisfactory to the
Lender, of any bailee having possession of any of the Collateral that the bailee
holds such Collateral for the Lender, (ii) to obtain “control” (as defined in
the Code) of any Collateral comprised of deposit accounts, electronic chattel
paper, letter of credit rights or investment property, with any agreements
establishing control to be in form and substance satisfactory to Lender, and
(iii) otherwise to insure the continued perfection and priority of the Lender’s
security interest in any of the Collateral and the preservation of its rights
therein. The Borrower hereby constitutes the Lender its attorney-in-fact to
execute, if necessary, and file all filings required or so requested for the
foregoing purposes, all acts of such attorney being hereby ratified and
confirmed; and such power, being coupled with an interest, shall be irrevocable
until this Agreement terminates in accordance with its terms, all obligations of
the Borrower to the Lender are irrevocably paid in full and the Collateral is
released.

2.9. Amendments and Waivers. This Agreement may be amended and the Borrower may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, if the Borrower shall obtain the Lender’s prior written
consent to each such amendment, action or omission to act. No delay or omission
on the part of the Lender in exercising any right hereunder shall operate as a
waiver of such right or any other right and waiver on any one or more occasions
shall not be construed as a bar to or waiver of any right or remedy of the
Lender on any future occasion.

 

LOGO [g623068g87i20.jpg]



--------------------------------------------------------------------------------

2.10. Terms of Agreement. This Agreement shall continue in force and effect so
long as any obligation of the Borrower to Lender shall be outstanding and is
supplementary to each and every other agreement between the Borrower and Lender
and shall not be so construed as to limit or otherwise derogate from any of the
rights or remedies of Lender or any of the liabilities, obligations or
undertakings of the Borrower under any such agreement, nor shall any
contemporaneous or subsequent agreement between the Borrower and the Lender be
construed to limit or otherwise derogate from any of the rights or remedies of
Lender or any of the liabilities, obligations or undertakings of the Borrower
hereunder, unless such other agreement specifically refers to this Agreement and
expressly so provides.

2.11. Notices. Any notices under or pursuant to this Agreement shall be deemed
duly received and effective if delivered in hand to any officer or agent of the
Borrower or Lender, or if mailed by registered or certified mail, return receipt
requested, addressed to the Borrower or Lender at the address set forth in the
Credit Agreement or as any party may from time to time designate by written
notice to the other party.

2.12. California Law. This Agreement shall be governed by federal law applicable
to the Lender and, to the extent not preempted by federal law, the laws of the
State of California without giving effect to the conflicts of laws principles
thereof.

2.13. Reproductions. This Agreement and all documents which have been or may be
hereinafter furnished by Borrower to the Lender may be reproduced by the Lender
by any photographic, photostatic, microfilm, xerographic or similar process, and
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business).

2.14. Venue. Borrower irrevocably submits to the nonexclusive jurisdiction of
any Federal or state court sitting in California, over any suit, action or
proceeding arising out of or relating to this Agreement. Borrower irrevocably
waives to the fullest extent it may effectively do so under applicable law, any
objection it may now or hereafter have to the laying of the venue of any such
suit, action or proceeding brought in any such court and any claim that the same
has been brought in an inconvenient forum. Borrower irrevocably appoints the
Secretary of State of the State of California as its authorized agent to accept
and acknowledge on its behalf any and all process which may be served in any
such suit, action or proceeding, consents to such process being served (i) by
mailing a copy thereof by registered or certified mail, postage prepaid, return
receipt requested, to Borrower’s address shown above or as notified to the
Lender and (ii) by serving the same upon such agent, and agrees that such
service shall in every respect be deemed effective service upon Borrower.

2.15. Waiver Of Jury Trial. THE BORROWER AND LENDER ACKNOWLEDGE THAT THE RIGHT
TO TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, AND THAT IT MAY BE WAIVED UNDER
CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW EACH PARTY, AFTER
CONSULTING (OR HAVING THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS CHOICE,
WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION RELATED TO THIS
CREDIT AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR TRANSACTION BETWEEN THE
PARTIES.

2.16. Judicial Reference Provision. In the event the above Jury Trial Waiver is
unenforceable, the parties elect to proceed under this Judicial Reference
Provision. With the exception of the items specified below, any controversy,
dispute or claim between the parties relating to this Credit Agreement or any
other document, instrument or transaction between the parties (each, a “Claim”),
will be resolved by a reference proceeding in California pursuant to Sections
638 et seq. of the California Code of Civil Procedure, or their successor
sections, which shall constitute the exclusive remedy for the resolution of any
Claim, including whether the Claim is subject to reference. Venue for the
reference will be the Superior Court in the County where real property involved
in the action, if any, is located, or in a County where venue is otherwise
appropriate under law (the “Court”). The following matters shall not be subject
to reference: (i) nonjudicial foreclosure of any security interests in real or
personal property, (ii) exercise of self-help remedies (including without
limitation set-off), (iii) appointment of a receiver, and (iv) temporary,
provisional or ancillary remedies (including without limitation writs of
attachment, writs of possession, temporary restraining orders or preliminary
injunctions). The exercise of, or opposition to, any of the above does not waive
the right to a reference hereunder.

 

LOGO [g623068g87i20.jpg]



--------------------------------------------------------------------------------

The referee shall be selected by agreement of the parties. If the parties do not
agree, upon request of any party a referee shall be selected by the Presiding
Judge of the Court. The referee shall determine all issues in accordance with
existing case law and statutory law of the State of California, including
without limitation the rules of evidence applicable to proceedings at law. The
referee is empowered to enter equitable and legal relief, and rule on any motion
which would be authorized in a court proceeding, including without limitation
motions for summary judgment or summary adjudication. The referee shall issue a
decision, and pursuant to CCP §644 the referee’s decision shall be entered by
the Court as a judgment or order in the same manner as if tried by the Court.
The final judgment or order from any decision or order entered by the referee
shall be fully appealable as provided by law. The parties reserve the right to
findings of fact, conclusions of law, a written statement of decision, and the
right to move for a new trial or a different judgment, which new trial if
granted, will be a reference hereunder. AFTER CONSULTING (OR HAVING THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS CHOICE, EACH PARTY AGREES THAT ALL
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT A JURY.

 

Executed as of the date written above.   Borrower:   Guidance Software, Inc.   a
Delaware corporation   By:   /s Barry Plaga     Barry Plaga, Chief Financial
Officer

 

Accepted: Bank of the West By:   /s/ Nabil Khoury   Nabil Khoury, Vice President

 

LOGO [g623068g87i20.jpg]